Exhibit 10.2
Execution Version
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
by and among
LAS VEGAS SANDS CORP.
and the STOCKHOLDERS named therein
 
Dated: September 30, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     1.   Definitions 4  
 
                2.   General; Securities Subject to this Agreement 10  
 
  (a)   Grant of Rights     10  
 
  (b)   Registrable Securities     10  
 
  (c)   Holders of Registrable Securities     10  
 
  (d)   Transfer of Registration Rights     11  
 
                3.   Demand Registration 11  
 
  (a)   Request for Demand Registration     11  
 
  (b)   Incidental or “Piggy-Back” Rights with Respect to a Demand Registration
    12  
 
  (c)   Effective Demand Registration     13  
 
  (d)   Expenses     13  
 
  (e)   Underwriting Procedures     13  
 
  (f)   Selection of Underwriters     13  
 
  (g)   Withdrawal     14  
 
                4.   Incidental or “Piggy-Back” Registration 14  
 
  (a)   Request for Incidental Registration     14  
 
  (b)   Expenses     15  
 
                5.   Form S-3 Registration 15  
 
  (a)   Request for a Form S-3 Registration     15  
 
  (b)   Form S-3 Underwriting Procedures     16  
 
  (c)   Limitations on Form S-3 Registrations     17  
 
  (d)   Expenses     17  
 
                6.   Hedging Transactions 17  
 
                7.   Holdback Agreements 18  
 
  (a)   Restrictions on Public Sale by Designated Holders     18  
 
  (b)   Restrictions on Public Sale by the Company     19  
 
                8.   Registration Procedures 19  
 
  (a)   Obligations of the Company     19  
 
  (b)   Seller Information     22  
 
  (c)   Notice to Discontinue     23  
 
  (d)   Registration Expenses     23  
 
                9.   Indemnification; Contribution 24  
 
  (a)   Indemnification by the Company     24  
 
  (b)   Indemnification by Designated Holders     24  
 
  (c)   Conduct of Indemnification Proceedings     24  

  Registration Rights Agreement   Page 2 of 37

 



--------------------------------------------------------------------------------



 



                              Page    
 
  (d)   Contribution     25  
 
                10.   Rule 144 26  
 
                11.   Miscellaneous 26  
 
  (a)   Registration Defaults; Effect Under Indenture and Convertible Senior
Notes     26  
 
  (b)   Stock Splits, etc.     27  
 
  (c)   No Inconsistent Agreements     27  
 
  (d)   Remedies     27  
 
  (e)   Amendments and Waivers     27  
 
  (f)   Notices     27  
 
  (g)   Permitted Assignees; Third Party Beneficiaries     28  
 
  (h)   Counterparts     28  
 
  (i)   GOVERNING LAW     28  
 
  (j)   Severability     28  
 
  (k)   Rules of Construction     28  
 
  (l)   Entire Agreement     29  
 
  (m)   Further Assurances     29  
 
  (n)   Other Agreements     29  

  Registration Rights Agreement   Page 3 of 37

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
          AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of
September 30, 2008, by and among Las Vegas Sands Corp., a Nevada corporation
(the “Company”), Dr. Miriam Adelson (the “Adelson Purchaser”), the other Adelson
Holders (as defined below) and the Other Holders (as defined below) that are
party to this Agreement from time to time.
          WHEREAS, the Company consummated an Initial Public Offering (as
hereinafter defined) on December 20, 2004;
          WHEREAS, the Company and U.S. Bank National Association (the
“Trustee”) have executed an Indenture, dated as of the date hereof (the “Base
Indenture”);
          WHEREAS, pursuant to the terms of the Base Indenture, the Company has
executed and delivered to the Trustee, a First Supplemental Indenture, dated as
of the date hereof (the “First Supplemental Indenture,” and together with the
Base Indenture, the “Indenture”), providing for the issuance, and setting forth
the terms, of the Company’s 61/2% Convertible Senior Notes due 2013 (the
“Convertible Senior Notes”);
          WHEREAS, under the Convertible Note Purchase Agreement, dated as of
the date hereof (the “Purchase Agreement”), by and between the Adelson Purchaser
and the Company, the Company has agreed to sell, and the Adelson Purchaser has
agreed to purchase, Convertible Senior Notes of the Company;
          WHEREAS, in order to induce the Adelson Purchaser to purchase the
Notes pursuant to the Purchase Agreement and to provide for the grant of
registration rights with respect to the Registrable Securities (as hereinafter
defined), the Company is willing to enter into this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
          1. DEFINITIONS. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
          “Adelson Holders” means collectively Sheldon G. Adelson, the Sheldon
G. Adelson 2002 Remainder Trust, the Adelson Purchaser, the Sheldon G. Adelson
2005 Family Trust u/d/t dated April 25, 2005, the Dr. Miriam and Sheldon G.
Adelson Charitable Trust u/d/t dated December 12, 1994, the ESBT Y TRUST u/d/t
dated October 1, 2002, the ESBT S TRUST u/d/t dated October 1, 2002, the QSST A
TRUST u/d/t dated October 1, 2002, the QSST M TRUST u/d/t dated October 1, 2002,
the Sheldon G. Adelson 2004 Remainder Trust u/d/t dated May 31, 2004, the
Sheldon G. Adelson 2007 Two Year LVS Annuity Trust u/d/t dated May 1, 2007, the
Sheldon G. Adelson 2007 Three Year LVS Annuity Trust u/d/t dated May 1, 2007,
the Sheldon G. Adelson July 2007 Two Year LVS Annuity Trust u/d/t dated July 30,
2007, the Sheldon G. Adelson July 2007 Three Year LVS Annuity Trust u/d/t dated
July 30, 2007, the Sheldon G. Adelson April 2008 Two Year LVS Annuity Trust
u/d/t dated

      Registration Rights Agreement   Page 4 of 37

 



--------------------------------------------------------------------------------



 



April 1, 2008, the Sheldon G. Adelson April 2008 Three Year LVS Annuity Trust
u/d/t dated April 1, 2008, the Sheldon G. Adelson July 2008 Two Year LVS Annuity
Trust u/d/t dated July 28, 2008, the Sheldon G. Adelson July 2008 Three Year LVS
Annuity Trust u/d/t dated July 28, 2008 and the assignees of each of the
foregoing as permitted by Section 2(d) of this Agreement.
          “Affiliate” means, with respect to a Person, any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to a Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
          “Agreement” means this Registration Rights Agreement as the same may
be amended, supplemented or modified in accordance with the terms hereof.
          “Approved Underwriter” has the meaning set forth in Section 3(f) of
this Agreement.
          “Base Indenture” has the meaning set forth in the recitals of this
Agreement.
          “Board of Directors” means the Board of Directors of the Company.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in the State of New York or Nevada are authorized
or required by law or executive order to close.
          “Closing Price” means, with respect to the Registrable Securities, as
of the date of determination, (a) if the Registrable Securities are listed on a
national securities exchange, the closing price per share or per $1,000 in
principal amount with respect to Convertible Senior Notes of a Registrable
Security on such date published in The Wall Street Journal (National Edition)
or, if no such closing price on such date is published in The Wall Street
Journal (National Edition), the average of the closing bid and asked prices on
such date, as officially reported on the principal national securities exchange
on which the Registrable Securities are then listed or admitted to trading; or
(b) if the Registrable Securities are not then listed or admitted to trading on
any national securities exchange but are designated as national market system
securities by the NASD, the last trading price per share or per $1,000 in
principal amount with respect to Convertible Senior Notes of a Registrable
Security on such date; or (c) if there shall have been no trading on such date
or if the Registrable Securities are not designated as national market system
securities by the NASD, the average of the reported closing bid and asked prices
of the Registrable Securities on such date as shown by The Nasdaq Stock Market,
Inc. (or its successor) and reported by any member firm of The New York Stock
Exchange, Inc. selected by the Company; or (d) if none of (a), (b) or (c) is
applicable, a market price per share or per $1,000 in principal amount with
respect to Convertible Senior Notes determined in good faith by the Board of
Directors. If trading is

      Registration Rights Agreement   Page 5 of 37

 



--------------------------------------------------------------------------------



 



conducted on a continuous basis on any exchange, then the closing price shall be
as set forth at 4:00 P.M. New York City time.
          “Commission” means the Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
          “Common Stock” means (i) the Common Stock, par value $0.001 per share,
of the Company, (ii) any other common stock of the Company, (iii) any securities
of the Company or any successor or assign of the Company into which such stock
described in clauses (i) and (ii) is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iv) any securities received as a dividend or
distribution in respect of the securities described in clauses (i), (ii), and
(iii) above.
          “Company” has the meaning set forth in the preamble to this Agreement.
          “Company Underwriter” has the meaning set forth in Section 4(a) of
this Agreement.
          “Convertible Note Registration Statement” has the meaning set forth in
the definition of “Registration Default.”
          “Convertible Senior Notes” has the meaning set forth in the recitals
to this Agreement.
          “Demand Registration” has the meaning set forth in Section 3(a) of
this Agreement.
          “Designated Holder” means each of the Adelson Holders and Other
Holders.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
          “First Supplemental Indenture” has the meaning set forth in the
recitals to this Agreement.
          “Hedging Counterparty” means a broker-dealer registered under Section
15(b) of the Exchange Act or an Affiliate thereof.
          “Hedging Transaction” means any transaction involving a security
linked to the Registrable Securities or any security that would be deemed to be
a “derivative security” (as defined in Rule 16a-1(c) under the Exchange Act)
with respect to the Registrable Securities or transaction (even if not a
security) which would (were it a security) be considered such a derivative
security, or which transfers some or all of the economic risk of ownership of
the Registrable Securities, including, without limitation, any forward contract,
equity swap, put or call, put or call equivalent position, collar, non-recourse
loan, sale of

      Registration Rights Agreement   Page 6 of 37

 



--------------------------------------------------------------------------------



 



exchangeable security or similar transaction. For the avoidance of doubt, the
following transactions shall be deemed to be Hedging Transactions:
          (a) transactions by a Designated Holder in which a Hedging
Counterparty engages in short sales of Registrable Securities pursuant to a
Prospectus and may use Registrable Securities to close out its short position;
          (b) transactions pursuant to which a Designated Holder sells short
Registrable Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;
          (c) transactions by a Designated Holder in which the Designated Holder
delivers, in a transaction exempt from registration under the Securities Act,
Registrable Securities to the Hedging Counterparty who will then publicly resell
or otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and
          (d) a loan or pledge of Registrable Securities to a Hedging
Counterparty who may then become a selling stockholder and sell the loaned
shares or, in an event of default in the case of a pledge, then sell the pledged
shares, in each case, in a public transaction pursuant to a Prospectus.
          “Holders’ Counsel” has the meaning set forth in Section 8(a)(i) of
this Agreement.
          “Incidental Registration” has the meaning set forth in Section 4(a) of
this Agreement.
          “Indemnified Party” has the meaning set forth in Section 9(c) of this
Agreement.
          “Indemnifying Party” has the meaning set forth in Section 9(c) of this
Agreement.
          “Indenture” has the meaning set forth in the recitals to this
Agreement.
          “Initial Public Offering” means the initial public offering of the
shares of Common Stock of the Company pursuant to an effective Registration
Statement filed under the Securities Act.
          “Initiating Holders” has the meaning set forth in Section 3(a) of this
Agreement.
          “Inspector” has the meaning set forth in Section 8(a)(vii) of this
Agreement.
          “IPO Effectiveness Date” means the date upon which the Company
consummates the Initial Public Offering.

      Registration Rights Agreement   Page 7 of 37

 



--------------------------------------------------------------------------------



 



          “Liability” has the meaning set forth in Section 9(a) of this
Agreement.
          “Liquidated Damages” has the meaning set forth in Section 11(a) of
this Agreement.
          “Lock-up Agreement” means, with respect to each Designated Holder, the
lock-up agreement, dated the IPO Effectiveness Date, entered into by such
Designated Holder with the underwriters of the Initial Public Offering.
          “Majority Designated Holders” means beneficial owners of Registrable
Securities representing more than 50% of the total number of outstanding
Registrable Securities (on an as-converted basis).
          “Market Price” means, on any date of determination, the average of the
daily Closing Price of the Registrable Securities for the immediately preceding
thirty (30) days on which the national securities exchanges are open for
trading; provided, however, that if the Closing Price is determined pursuant to
clause (d) of the definition of Closing Price, the “Market Price” means such
Closing Price on the date of determination.
          “NASD” means the National Association of Securities Dealers, Inc.
          “Other Holders” means collectively William P. Weidner, Weidner
Holdings, LLC, Bradley H. Stone, The Stone Crest Trust, Robert G. Goldstein, The
Robert and Sheryl Goldstein Trust, SC Goldstein Holdings, LLC, David Friedman,
Richard Heller, Dan Raviv, Harry D. Miltenberger and Charles D. Forman and the
assignees of each of the foregoing as permitted by Section 2(d) of this
Agreement.
          “Permitted Assignee” means, with respect to any Person, to the extent
applicable, (i) such Person’s parents, spouse, siblings, children (including
stepchildren and adopted children), childrens’ spouses, grandchildren or
grandchildrens’ spouses thereof (“Family Members”), (ii) a trust, corporation,
partnership or limited liability company, a majority of the beneficial interests
of which shall be held by such Person, such Person’s Affiliates and/or such
Person’s Family Members, (iii) such Person’s heirs, executors, administrators,
estate or a trust under such Person’s will, (iv) an entity described in
Section 501(c)(3) of the United States Internal Revenue Code of 1986, as
amended, that is established by such Person and (v) any Person to whom such
Person transfers Registrable Securities representing at least 1% of the
outstanding Common Stock as of the date of such transfer.
          “Permitted Withdrawal” has the meaning set forth in Section 3(g) of
this Agreement.
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, limited liability company, government (or an
agency or political subdivision thereof) or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.

      Registration Rights Agreement   Page 8 of 37

 



--------------------------------------------------------------------------------



 



          “Pledgee” has the meaning set forth in Section 2.4(d).
          “Prospectus” means the prospectus related to any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance on Rule 415 (or any successor rule or
regulation) under the Securities Act), as amended or supplemented by any
amendment or prospectus supplement, including post-effective amendments, and all
materials incorporated by reference in such prospectus.
          “Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
          “Records” has the meaning set forth in Section 8(a)(vii) of this
Agreement.
          “Registrable Securities” means, subject to Section 2(d)(i), (i) any
and all shares of Common Stock now or hereafter owned by the Designated Holders
or issued or issuable upon conversion of any convertible securities or exercise
of any warrants or options now or hereafter held by any of the Designated
Holders, (ii) the Convertible Senior Notes held by the Adelson Purchaser (or any
Permitted Assignee or Affiliate of the Adelson Purchaser that hereafter holds
any Convertible Senior Notes issued pursuant to the Indenture) and (iii) any
shares of Common Stock issued or issuable upon conversion of any Convertible
Senior Notes held by the Adelson Purchaser (or any Adelson Holder or Permitted
Assignee to which the Adelson Purchaser may assign any Convertible Senior Notes)
pursuant to the terms of the Indenture.
          “Registration Default” means (i) the failure of the Company to file
any registration statement in respect of Registrable Securities described in
clauses (ii) and (iii) of the definition thereof required to be filed pursuant
to Section 5 hereof with the Commission within 90 days after request is made
pursuant to the terms hereof (each, a “Convertible Note Registration
Statement”), (ii) the failure of the Company to cause any Convertible Note
Registration Statement to be declared effective by the Commission within
120 days after a request is made pursuant to the terms hereof or (iii) in the
event that any Convertible Note Registration Statement required by this
Agreement that is filed and declared effective and thereafter ceases to be
effective or fails to be usable for its intended purpose prior to the end of the
period specified in Section 8(a)(ii) hereof, the failure of the Company to
succeed such Convertible Note Registration Statement immediately by a
post-effective amendment to such Convertible Note Registration Statement or a
new registration statement that cures such failure and that is itself
immediately declared effective.
          “Registration Expenses” has the meaning set forth in Section 8(d) of
this Agreement.
          “Registration Statement” means a Registration Statement filed pursuant
to the Securities Act.
          “S-3 Initiating Holders” has the meaning set forth in Section 5(a) of
this Agreement.

      Registration Rights Agreement   Page 9 of 37

 



--------------------------------------------------------------------------------



 



          “S-3 Registration” has the meaning set forth in Section 5(a) of this
Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Specified Holder” means (i) Daniel Raviv, (ii) any Permitted Assignee
of Daniel Raviv and (iii) any Pledgee of any Person described in clauses (i) and
(ii) above that complies with Section 2(d) of this Agreement.
          “Transfer Restricted Notes” means each Convertible Senior Note and
each share of Common Stock issuable upon conversion thereof (and any security
issued with respect thereto upon any stock dividend, split or similar event)
until the earliest of the date on which such Convertible Senior Note or share of
Common Stock, or any security issued with respect thereto upon any stock
dividend, split or similar event, as the case may be: (i) has been transferred
pursuant to a Registration Statement filed pursuant to Rule 415 of the
Securities Act or another Registration Statement covering such Convertible
Senior Note or shares of Common Stock which has been filed with the Commission
pursuant to the Securities Act, in either case after such Registration Statement
has become effective and while such Registration Statement is effective under
the Securities Act; (ii) has been transferred pursuant to Rule 144 (or any
similar provision then in force); (iii) may be sold or transferred pursuant to
Rule 144 (or any successor provision promulgated by the Commission); or
(iv) ceases to be outstanding.
          “Trustee” has the meaning set forth in the recitals to this Agreement.
          “Valid Business Reason” has the meaning set forth in Section 3(a) of
this Agreement.
          2. GENERAL; SECURITIES SUBJECT TO THIS AGREEMENT.
               (a) Grant of Rights. The Company hereby grants registration
rights to the Designated Holders upon the terms and conditions set forth in this
Agreement.
               (b) Registrable Securities. For the purposes of this Agreement,
Registrable Securities held by any Designated Holder will cease to be
Registrable Securities, when (i) a Registration Statement covering such
Registrable Securities has been declared effective under the Securities Act by
the Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement (except as provided by Section 2(d)),
(ii) the entire amount of the Registrable Securities held by any Designated
Holder may be sold in a single sale, in the opinion of counsel reasonably
satisfactory to the Company, without any limitation as to volume pursuant to
Rule 144 (or any successor rule or regulation) under the Securities Act or
(iii) they have ceased to be outstanding.
               (c) Holders of Registrable Securities. A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into or
exercisable or exchangeable for, Registrable Securities whether or not such
acquisition or conversion has actually been

      Registration Rights Agreement   Page 10 of 37

 



--------------------------------------------------------------------------------



 



effected. If the Company receives conflicting instructions, notices or elections
from two or more Persons with respect to the same Registrable Securities, the
Company may act upon the basis of the instructions, notice or election received
from the registered owner of such Registrable Securities. Registrable Securities
issuable upon exercise of an option or upon conversion of another security,
whether or not currently exercisable, shall be deemed outstanding for the
purposes of this Agreement.
               (d) Transfer of Registration Rights.
                    (i) Each Designated Holder may transfer or pledge
Registrable Securities with the associated registration rights under this
Agreement (including transfers occurring by operation of law or by reason of
intestacy) to a Permitted Assignee, Affiliate of such Permitted Assignee or
pledgee (“Pledgee”) only if (1) subject to the penultimate sentence of this
Section 2(d), such Permitted Assignee or Pledgee agrees in writing to be bound
as a Designated Holder by the provisions of this Agreement and (2) immediately
following such transfer or pledge, the further disposition of such Registrable
Securities by such Permitted Assignee or Pledgee would be restricted under the
Securities Act and the entire amount of all such Registrable Securities could
not be sold in a single sale, in the opinion of counsel reasonably satisfactory
to the Company, without any limitation as to volume pursuant to Rule 144 (or any
successor rule or regulation) under the Securities Act. Upon any transfer of
Registrable Securities other than as set forth in this Section 2(d), such
securities shall no longer constitute Registrable Securities, except that any
Registrable Securities that are pledged or made the subject of a Hedging
Transaction, which Registrable Securities are not ultimately disposed of by the
Designated Holder pursuant to such pledge or Hedging Transaction shall, to the
extent such Registrable Securities remain “restricted securities” under the
Securities Act, be deemed to remain “Registrable Securities” notwithstanding the
release of such pledge or the completion of such Hedging Transaction.
                    (ii) If a Designated Holder assigns its rights under this
Agreement in connection with the transfer of less than all of its Registrable
Securities, the Designated Holder shall retain its rights under this Agreement
with respect to its remaining Registrable Securities. If a Designated Holder
assigns its rights under this Agreement in connection with the transfer of all
of its Registrable Securities, such Designated Holder shall have no further
rights or obligations under this Agreement, except under Section 8 hereof in
respect of offerings in which it participated.
          3. DEMAND REGISTRATION.
               (a) Request for Demand Registration. Any Adelson Holder or
Adelson Holders (each, an “Initiating Holder”) may make a written request to the
Company to register, and the Company shall register, under the Securities Act
(other than pursuant to a Registration Statement on Form S-4 or S-8 or any
successor form thereto) (a “Demand Registration”) the number of Registrable
Securities stated in such request; provided, however, that the Company shall not
be obligated to effect (i) a Demand Registration if the Initiating Holders,
together with the Designated Holders (other than the Initiating Holders) which
have requested to register securities in such registration pursuant to
Section 3(b), propose to sell their Registrable Securities at an aggregate price
(calculated based upon the Market Price of

      Registration Rights Agreement   Page 11 of 37

 



--------------------------------------------------------------------------------



 



the Registrable Securities on the last date on which the Company could receive
requests for inclusion in such Demand Registration under Section 3(b)) to the
public of less than $20,000,000, (ii) any such Demand Registration commencing
prior to the time permitted under the Lock-up Agreement of the Designated
Holder, as such Lock-up Agreement may be amended or waived, or (iii) any such
Demand Registration within ninety (90) days after the effective date of any
other Registration Statement of the Company (other than a Registration Statement
on Form S-4 or S-8 or any successor form thereto or an “automatic shelf
registration” on Form S-3). If the Board of Directors, in its good faith
judgment, determines that any registration of Registrable Securities should not
be made or continued because it would materially interfere with any material
financing, acquisition, corporate reorganization or merger or other material
transaction involving the Company (a “Valid Business Reason”), the Company may
(x) postpone filing a Registration Statement relating to a Demand Registration
until such Valid Business Reason no longer exists, but in no event for more than
forty-five (45) days after the date when the Demand Registration was requested
or, if later, after the occurrence of the Valid Business Reason and (y) in case
a Registration Statement has been filed relating to a Demand Registration, the
Company, upon the approval of a majority of the Board of Directors, may cause
such Registration Statement to be withdrawn and its effectiveness terminated or
may postpone amending or supplementing such Registration Statement (in which
case, if the Valid Business Reason no longer exists or if more than forty-five
(45) days have passed since such withdrawal or postponement, the Initiating
Holders may request a new Demand Registration). The Company shall give written
notice of its determination to postpone or withdraw a Registration Statement and
of the fact that the Valid Business Reason for such postponement or withdrawal
no longer exists, in each case, promptly after the occurrence thereof.
Notwithstanding anything to the contrary contained herein, the Company may not
postpone or withdraw a filing under this Section 3(a) more than once in any six
(6) month period. Each request for a Demand Registration by the Initiating
Holders shall state the amount of the Registrable Securities proposed to be sold
and the intended method of disposition thereof.
               (b) Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration. Each of the Designated Holders (other than Initiating Holders
which have requested a registration under Section 3(a)) may offer its
Registrable Securities under any Demand Registration pursuant to this Section 3.
Within five (5) days after the receipt of a request for a Demand Registration
from an Initiating Holder, the Company shall (i) give written notice thereof to
all of the Designated Holders (other than Initiating Holders which have
requested a registration under Section 3(a)) and (ii) subject to Section 3(e),
include in such registration all of the Registrable Securities held by such
Designated Holders from whom the Company has received a written request for
inclusion therein within ten (10) days of the date on which the Company sent the
written notice referred to in clause (i) above. Each such request by such
Designated Holder shall specify the number of Registrable Securities proposed to
be registered. The failure of any Designated Holder to respond within such
10-day period referred to in clause (ii) above shall be deemed to be a waiver of
such Designated Holder’s rights under this Section 3(b) with respect to such
Demand Registration. Any Designated Holder may waive its rights under this
Section 3(b) prior to the expiration of such 10-day period by giving written
notice to the Company.

      Registration Rights Agreement   Page 12 of 37

 



--------------------------------------------------------------------------------



 



               (c) Effective Demand Registration. The Company shall use its
commercially reasonable efforts to cause any such Demand Registration to become
effective not later than the later of (i) ninety (90) days after it receives a
request under Section 3(a) hereof and (ii) 90 days after the effective date of
any other Registration Statement of the Company (other than a Registration
Statement on Form S-4 or S-8 or any successor form thereto or an “automatic
shelf registration” on Form S-3) that had been filed but not yet declared
effective at the time such Demand Registration was made, in each case, subject
to obtaining all required approvals from all applicable gaming authorities, and
to remain continuously effective for the lesser of (i) the period during which
all Registrable Securities registered in the Demand Registration are sold or
(ii) 120 days.
               (d) Expenses. Except as provided in Section 8(d), the Company
shall pay all Registration Expenses in connection with a Demand Registration,
whether or not such Demand Registration becomes effective.
               (e) Underwriting Procedures. If the Initiating Holders so elect,
the Company shall use its commercially reasonable efforts to cause such Demand
Registration to be in the form of a firm commitment underwritten offering and
the managing underwriter or underwriters selected for such offering shall be the
Approved Underwriter selected in accordance with Section 3(f). In connection
with any Demand Registration under this Section 3 involving an underwritten
offering, none of the Registrable Securities held by any Designated Holder
making a request for inclusion of such Registrable Securities pursuant to
Section 3(b) hereof shall be included in such underwritten offering unless such
Designated Holder accepts the terms of the offering as agreed upon by the
Company, the Initiating Holders and the Approved Underwriter, and then only in
such quantity as set forth below. If the Approved Underwriter advises the
Company that the aggregate amount of such Registrable Securities requested to be
included in such offering is sufficiently large to have a material adverse
effect on the success of such offering, then the Company shall include in such
registration, to the extent of the amount that the Approved Underwriter believes
may be sold without causing such material adverse effect, first, such number of
Registrable Securities of the Designated Holders participating in the offering,
which Registrable Securities shall be allocated pro rata among such Designated
Holders participating in the offering (on an as converted basis), based on the
number of Registrable Securities held by each such Designated Holder, second,
any other securities of the Company requested by holders thereof to be included
in such registration, which such securities shall be allocated pro rata among
such stockholders, based on the number of the Company’s securities held by each
such stockholder, and third, securities offered by the Company for its own
account.
               (f) Selection of Underwriters. If any Demand Registration or S-3
Registration, as the case may be, of Registrable Securities is in the form of an
underwritten offering, the Company shall select and obtain one or more
investment banking firms of national reputation to act as the managing
underwriter or underwriters of the offering; provided, however, that such firm
shall, in any case, also be approved by the Initiating Holders or S-3 Initiating
Holders, as the case may be, such approval not to be unreasonably delayed or
withheld. Notwithstanding the foregoing, if any S-3 Registration of Registrable
Securities is in the form of a Hedging Transaction, the S-3 Initiating Holders
shall select and

      Registration Rights Agreement   Page 13 of 37

 



--------------------------------------------------------------------------------



 



obtain an investment banking firm of national reputation to act as the managing
underwriter (or the equivalent position) of the Hedging Transaction; provided,
however, that such firm shall, in any case, also be approved by the Company,
such approval not to be unreasonably delayed or withheld. An investment banking
firm or firms selected pursuant to this Section 3(f) shall be referred to as the
“Approved Underwriter” in this Agreement.
               (g) Withdrawal. An Initiating Holder shall be entitled to
withdraw or revoke a request for a Demand Registration without the prior written
consent of the Company if (i) as a result of facts or circumstances arising
after the date on which such request was made relating to the Company or to
market conditions, such Initiating Holder reasonably determines that
participation in such registration would have a material adverse effect on such
Initiating Holder or (ii) if the Closing Price declines by more than ten percent
(10%) from the date the Initiating Holder or Holders requested such Demand
Registration (a “Permitted Withdrawal”). An Initiating Holder shall also be
entitled to withdraw or revoke a request for a Demand Registration,
notwithstanding that such withdrawal or revocation does not constitute a
Permitted Withdrawal; provided, that, in such case, (i) the Initiating Holder
receives the prior written consent of the Company to such withdrawal or (ii) the
Initiating Holder pays all fees and expenses incurred by the Company in
connection with such withdrawn registration. Any withdrawal of or revocation of
a request for any Demand Registration by an Initiating Holder under this Section
3(g) (including the following sentence) shall constitute and effect an automatic
withdrawal by all other Initiating Holders and by any Designated Holder
participating in such Demand Registration pursuant to the provisions of
Section 3(b). In addition, immediately upon determination of the price at which
such Registrable Securities are to be sold, if such price is below the price
which any Designated Holder participating in the Demand Registration finds
acceptable, such Designated Holder shall then have the right, by written notice
to the Company, to withdraw its Registrable Securities from being included in
such Registration Statement.
          4. INCIDENTAL OR “PIGGY-BACK” REGISTRATION.
               (a) Request for Incidental Registration. If the Company proposes
to file a Registration Statement under the Securities Act with respect to an
offering by the Company for its own account (other than a Registration Statement
on Form S-4 or S-8 or any successor form thereto) or for the account of any
stockholder of the Company other than Designated Holders pursuant to Sections 3
and 5 hereof, then the Company shall give written notice of such proposed filing
to each of the Designated Holders at least twenty (20) days before the
anticipated filing date, which notice shall describe the proposed registration
and distribution and offer such Designated Holders the opportunity to register
the number of Registrable Securities that each such Designated Holder may
request (an “Incidental Registration”). The Company shall use its commercially
reasonable efforts (within twenty (20) days of the notice provided for in the
preceding sentence) to cause the managing underwriter or underwriters in the
case of a proposed underwritten offering (the “Company Underwriter”) to permit
each of the Designated Holders who has requested in writing to participate in
the Incidental Registration pursuant to this Section 4(a) to include its
Registrable Securities in such offering on the same terms and conditions as the
securities of the Company or the account of such other stockholder, as the case
may be, included therein.

      Registration Rights Agreement   Page 14 of 37

 



--------------------------------------------------------------------------------



 



Prior to the effective date of the Registration Statement with respect to which
such Incidental Registration has been requested, immediately upon determination
of the price at which such Registrable Securities are to be sold, if such price
is below the price which any Designated Holder who requested to participate in
the Incidental Registration finds acceptable, such Designated Holder shall then
have the right, by written notice to the Company, to withdraw its request to
have its Registrable Securities included in such Registration Statement. Any
withdrawal of the Registration Statement by the Company for any reason shall
constitute and effect an automatic withdrawal of any Incidental Registration
related thereto. In connection with any Incidental Registration under this
Section 4(a) involving an underwritten offering, the Company shall not be
required to include any Registrable Securities in such underwritten offering
unless the Designated Holders thereof accept the terms of the underwritten
offering as agreed upon between the Company, such other stockholders, if any,
and the Company Underwriter, and then only in such quantity as set forth below.
If the Company Underwriter determines that the registration of all or part of
the securities that have been requested to be included would materially
adversely affect the success of such offering, then the Company shall be
required to include in such Incidental Registration, to the extent of the amount
that the Company Underwriter believes may be sold without causing such material
adverse effect, first, all of the securities to be offered for the account of
the Company, in the case of a Company initiated Incidental Registration, or the
stockholders who have requested such Incidental Registration, in the case of a
stockholder initiated Incidental Registration, second, such number of
Registrable Securities of the Designated Holders requested to be included in
such offering, which Registrable Securities shall be allocated pro rata among
such Designated Holders participating in the offering (on an as converted
basis), based on the number of Registrable Securities held by each such
Designated Holder, and third, any other securities of the Company requested by
the Company or stockholders to be included in such offering. The Majority
Designated Holders may waive any right to participate in an Incidental
Registration under this Section 4(a) in respect of any registration on behalf of
all holders of Registrable Securities.
               (b) Expenses. Except as provided in Section 8(d), the Company
shall bear all Registration Expenses in connection with any Incidental
Registration pursuant to this Section 4, whether or not such Incidental
Registration becomes effective.
          5. FORM S-3 REGISTRATION.
               (a) Request for a Form S-3 Registration. Upon the Company
becoming eligible for use of Form S-3 (or any successor form thereto) under the
Securities Act in connection with a public offering of its securities, in the
event that the Company shall receive from (x) any Adelson Holder or Adelson
Holders or (y) any Specified Holder or Specified Holders (collectively, the “S-3
Initiating Holders”) a written request that the Company register under the
Securities Act on Form S-3 (or any successor form then in effect) (an “S-3
Registration”) all or a portion of the Registrable Securities owned by such S-3
Initiating Holders, the Company shall give written notice of such request to all
of the other Designated Holders (other than S-3 Initiating Holders which have
requested an S-3 Registration under this Section 5(a)) at least twenty (20) days
before the anticipated filing date of such Form S-3, which notice shall describe
the proposed registration and offer such

      Registration Rights Agreement   Page 15 of 37

 



--------------------------------------------------------------------------------



 



other Designated Holders the opportunity to register the number of Registrable
Securities that each such Designated Holder may request in writing to the
Company, given within ten (10) days of the date on which the Company sent the
written notice of such registration. Each request for an S-3 Registration by the
S-3 Initiating Holders shall state the amount of the Registrable Securities
proposed to be sold and the intended method of disposition thereof; provided
that no S-3 Initiating Holder that is a Specified Holder may request that the
S-3 Registration be a firm commitment underwritten offering. With respect to
each S-3 Registration, the Company shall, subject to Section 5(b), (i) include
in such offering the Registrable Securities of the S-3 Initiating Holders and
the Designated Holders (who have requested in writing to participate in such
registration on the same terms and conditions as the Registrable Securities of
the S-3 Initiating Holders included therein) and (ii) use its commercially
reasonable efforts to cause such registration pursuant to this Section 5(a) to
become and remain effective as soon as practicable but in no event earlier than
90 days after the effective date of any other Registration Statement of the
Company (other than a Registration Statement on Form S-4 or S-8 or any successor
form thereto or an “automatic shelf registration” on Form S-3) that had been
filed with the Commission but not yet declared effective at the time such
registration was requested, subject to obtaining all required approvals from all
applicable gaming authorities. Notwithstanding the foregoing, immediately upon
determination of the price at which such Registrable Securities are to be sold
in a S-3 Registration that is a firm commitment underwritten offering, if such
price is below the price which any Designated Holder participating in the S-3
Registration finds acceptable, such Designated Holder shall then have the right,
by written notice to the Company, to withdraw its Registrable Securities from
being included in such offering; provided, that such a withdrawal by any one of
the S-3 Initiating Holders shall constitute and effect an automatic withdrawal
by all other S-3 Initiating Holders and Designated Holders participating in such
S-3 Registration.
               (b) Form S-3 Underwriting Procedures. If the S-3 Initiating
Holders so elect, the Company shall use its commercially reasonable efforts to
cause such S-3 Registration pursuant to this Section 5 to be in the form of a
firm commitment underwritten offering and the managing underwriter or
underwriters selected for such offering shall be the Approved Underwriter
selected in accordance with Section 3(f). In connection with any S-3
Registration under Section 5(a) involving an underwritten offering, the Company
shall not be required to include any Registrable Securities in such underwritten
offering unless the Designated Holders thereof accept the terms of the
underwritten offering as agreed upon between the Company, the Approved
Underwriter and the S-3 Initiating Holders, and then only in such quantity as
set forth below. If the Approved Underwriter believes that the registration of
all or part of the Registrable Securities which the S-3 Initiating Holders and
the other Designated Holders have requested to be included would materially
adversely affect the success of such public offering, then the Company shall be
required to include in the underwritten offering, to the extent of the amount
that the Approved Underwriter believes may be sold without causing such material
adverse effect, first, such number of Registrable Securities of the Designated
Holders requested to be included in the offering pursuant to the terms of
Section 5(a) hereof, which such Registrable Securities shall be allocated pro
rata among such Designated Holders participating in the offering (on an as
converted basis), based on the number of Registrable Securities held by such
Designated Holder, and second, any

      Registration Rights Agreement   Page 16 of 37

 



--------------------------------------------------------------------------------



 



other securities of the Company requested by the Company or other stockholders
to be included in such registration.
               (c) Limitations on Form S-3 Registrations. If the Board of
Directors has a Valid Business Reason, the Company may (x) postpone filing a
Registration Statement relating to a S-3 Registration until such Valid Business
Reason no longer exists, but in no event for more than forty-five (45) days
after the date when the S-3 Registration was requested or, if later, after the
occurrence of the Valid Business Reason and (y) in case a Registration Statement
has been filed relating to a S-3 Registration, the Company, upon the approval of
a majority of the Board of Directors, may cause such Registration Statement to
be withdrawn and its effectiveness terminated or may postpone amending or
supplementing such Registration Statement (in which case, if the Valid Business
Reason no longer exists or if more than forty-five (45) days have passed since
such withdrawal or postponement, the S-3 Initiating Holder may request the
prompt amendment or supplement of such Registration Statement or a new S-3
Registration). The Company shall give written notice of its determination to
postpone or withdraw a Registration Statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof. Notwithstanding anything to the
contrary contained herein, the Company may not postpone or withdraw a filing,
under either this Section or Section 3(a), due to a Valid Business Reason more
than once in any six (6) month period. In addition, the Company shall not be
required to effect any registration pursuant to Section 5(a), (i) within ninety
(90) days after the effective date of any other Registration Statement of the
Company (other than a Registration Statement on Form S-4 or S-8 or any successor
form thereto or an “automatic shelf registration” on Form S-3), (ii) if the
Specified Holders are the S-3 Initiating Holders and a Registration Statement on
Form S-3 has previously been requested by the Specified Holders under Section
5(a) and declared effective (subject to the first sentence of this
Section 5(c)), (iii) if Form S-3 is not available for such offering by the S-3
Initiating Holders or (iv) if the S-3 Initiating Holders, together with the
Designated Holders (other than S-3 Initiating Holders which have requested an
S-3 Registration under Section 5(a)) registering Registrable Securities in such
registration, propose to sell their Registrable Securities at an aggregate price
(calculated based upon the Market Price of the Registrable Securities on the
last date on which the Company could receive requests for inclusion in such S-3
Registration under Section 5(a)) to the public of less than $20,000,000 (except
with respect to a S-3 Registration requested by the Specified Holders in which
all of the Registrable Securities held by the Specified Holders are registered).
                    (d) Expenses. Except as provided in Section 8(d), the
Company shall bear all Registration Expenses in connection with any S-3
Registration pursuant to this Section 5, whether or not such S-3 Registration
becomes effective.
          6. HEDGING TRANSACTIONS.
               (a) In any S-3 Registration, the S-3 Initiating Holders may elect
to engage in a Hedging Transaction. The Company agrees that, in connection with
any proposed Hedging Transaction, if, in the reasonable judgment of a firm of
legal counsel designated by the Majority Designated Holders (after good-faith
consultation with counsel to the Company),

      Registration Rights Agreement   Page 17 of 37

 



--------------------------------------------------------------------------------



 



it is necessary or desirable to register under the Securities Act such Hedging
Transaction or sales or transfers (whether short or long) of Registrable
Securities in connection therewith, then the Company shall use all commercially
reasonable efforts to file a Registration Statement on Form S-3 as may
reasonably be required to register such Hedging Transactions or sales or
transfers of Registrable Securities in connection therewith under the Securities
Act in a manner consistent with the rights and obligations of the Company
hereunder with respect to the registration of Registrable Securities. Any
information regarding the Hedging Transaction included in a Registration
Statement or Prospectus pursuant to this Section 6(a) shall be deemed to be
information provided by the Designated Holders selling Registrable Securities
pursuant to such Registration Statement for purposes of Section 9.
               (b) If in connection with a Hedging Transaction, a Hedging
Counterparty or any Affiliate thereof is (or may be considered) an underwriter
or selling stockholder, then it shall be required to provide customary
indemnities to the Company regarding the Plan of Distribution and like matters.
               (c) The Company further agrees to include, under the caption
“Plan of Distribution” (or the equivalent caption), in each Registration
Statement and any related prospectus (to the extent such inclusion is permitted
under applicable Commission regulations and is consistent with comments received
from the Commission during any Commission review of the Registration Statement),
language substantially in the form of Annex A hereto, and to include in each
prospectus supplement filed in connection with any proposed Hedging Transaction
language mutually agreed upon by the Company, the relevant Designated Holder and
the Hedging Counterparty describing such Hedging Transaction.
     7. HOLDBACK AGREEMENTS.
               (a) Restrictions on Public Sale by Designated Holders.
                    (i) To the extent requested by the Approved Underwriter or
the Company Underwriter, as the case may be, in the case of an underwritten
public offering, each Designated Holder (other than any Pledgee or Hedging
Counterparty), agrees (x) not to effect any public sale or distribution of any
Registrable Securities or of any securities convertible into or exchangeable or
exercisable for such Registrable Securities, including a sale pursuant to
Rule 144 (or any successor rule or regulation) under the Securities Act, or
offer to sell, contract to sell (including without limitation any short sale),
grant any option to purchase or enter into any hedging or similar transaction
with the same economic effect as a sale of any Registrable Securities and
(y) except as otherwise consented to by the Company, not to make any request for
a Demand Registration or S-3 Registration under this Agreement during the period
beginning on the effective date of any Registration Statement relating to a
registration in which Designated Holders of Registrable Securities are
participating and ending on the ninetieth (90th) day following the actual
effective date of such Registration Statement, or such other period (not to
extend past 180 days after such effective date), if any, mutually agreed upon by
such Designated Holder and the requesting party (except as part of such
registration). In connection with the Initial Public Offering, in lieu of the
foregoing provisions of this Section 7(a), each Designated Holder shall comply
with the terms of its Lock-up Agreement.

      Registration Rights Agreement   Page 18 of 37

 



--------------------------------------------------------------------------------



 



                    (ii) Notwithstanding anything herein to the contrary, no
Pledgee or Hedging Counterparty shall be required to agree to any restriction on
its ability to trade in any securities, including the restrictions set forth in
this Section 7(a). The Designated Holders hereby agree that they shall act in
good faith with respect to the restrictions set forth in Section 7(a) and shall
take no action or omit to take any action with the intention of circumventing or
evading the restrictions applicable to them under this 7(a).
               (b) Restrictions on Public Sale by the Company. Unless the
Company shall have received the prior written consent of an Adelson Holder or
Adelson Holders, in each case holding a majority of the aggregate Registrable
Securities held by all Adelson Holders, the Company agrees not to effect any
public sale or distribution of any of its securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-4 or S-8 or any successor form thereto),
during the period beginning on the effective date of any Registration Statement
relating to a registration in which the Designated Holders of Registrable
Securities are participating and ending on the earlier of (i) the date on which
all Registrable Securities registered on such Registration Statement are sold
and (ii) 90 days after the actual effective date of such Registration Statement
(except as part of such registration).
          8. REGISTRATION PROCEDURES.
               (a) Obligations of the Company. Whenever registration of
Registrable Securities has been requested pursuant to Section 3, Section 4, or
Section 5 of this Agreement, the Company shall use its commercially reasonable
efforts to effect the registration and sale of such Registrable Securities in
accordance with the intended method of distribution thereof as quickly as
practicable, and in connection with any such request, the Company shall, as
expeditiously as possible:
                    (i) prepare and file with the Commission (as promptly as
practicable, but in any event not later than ninety (90) days after receipt of a
request to file a Registration Statement with respect to Registrable Securities)
a Registration Statement on any form for which the Company then qualifies or
which counsel for the Company shall deem appropriate and which form shall be
available for the sale of such Registrable Securities in accordance with the
intended method of distribution thereof, and cause such Registration Statement
to become effective; provided, however, that (x) before filing a Registration
Statement or prospectus or any amendments or supplements thereto, the Company
shall provide one firm of legal counsel selected by the Designated Holders
holding a majority of the Registrable Securities being registered in such
registration (“Holders’ Counsel”) and any other Inspector (as hereinafter
defined) with an opportunity to review and comment on such Registration
Statement and each prospectus included therein (and each amendment or supplement
thereto) to be filed with the Commission, subject to such documents being under
the Company’s control, and (y) the Company shall notify the Holders’ Counsel and
each seller of Registrable Securities of any stop order issued or threatened by
the Commission and take all reasonable actions required to prevent the entry of
such stop order or to remove it if entered;

      Registration Rights Agreement   Page 19 of 37

 



--------------------------------------------------------------------------------



 



                    (ii) prepare and file with the Commission such amendments
and supplements to such Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective for the lesser of (x) 120 days (except in the case of a registration
filed pursuant to Rule 415 of the Securities Act or any successor rule or
regulation) and (y) such shorter period which will terminate when all
Registrable Securities covered by such Registration Statement have been sold,
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement;
                    (iii) furnish to each seller of Registrable Securities such
number of copies of such Registration Statement, each amendment and supplement
thereto (in each case including all exhibits thereto), and the prospectus
included in such Registration Statement (including each preliminary prospectus)
and any prospectus filed under Rule 424 under the Securities Act (or any
successor rule or regulation) as each such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;
                    (iv) register or qualify such Registrable Securities under
such other securities or “blue sky” laws of such jurisdictions as any seller of
Registrable Securities may reasonably request, and to continue such
qualification in effect in such jurisdiction for as long as permissible pursuant
to the laws of such jurisdiction, or for as long as any such seller requests or
until all of such Registrable Securities are sold, whichever is shortest, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable any such seller to consummate the disposition in such jurisdictions of
the Registrable Securities owned by such seller; provided, however, that the
Company shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 8(a)(iv), (y) subject itself to taxation in any such jurisdiction or
(z) consent to general service of process in any such jurisdiction;
                    (v) notify each seller of Registrable Securities at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such Registration Statement contains
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and the
Company shall promptly prepare a supplement or amendment to such prospectus and
furnish to each seller of Registrable Securities a reasonable number of copies
of such supplement to or an amendment of such prospectus as may be necessary so
that, after delivery to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
                    (vi) enter into and perform customary agreements (including
an underwriting agreement in customary form with the Approved Underwriter or
Company Underwriter, if any, selected as provided in Section 3, Section 4 or
Section 5, as the case may

      Registration Rights Agreement   Page 20 of 37

 



--------------------------------------------------------------------------------



 



be) and take such other actions as are reasonably required in order to expedite
or facilitate the disposition of such Registrable Securities, including causing
its officers to participate in “road shows” and other information meetings
organized by the Approved Underwriter or Company Underwriter;
                    (vii) make available at reasonable times for inspection by
any managing underwriter or broker/dealer participating in any disposition of
such Registrable Securities pursuant to a Registration Statement, any attorney
retained by any such managing underwriter or broker/dealer and Holders’ Counsel
(each, an “Inspector” and collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
Company’s and its subsidiaries’ officers, directors and employees, and the
independent public accountants of the Company, to supply all information
reasonably requested by any such Inspector in connection with such Registration
Statement. Records that the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors (and the Inspectors shall confirm their agreement in
writing in advance to the Company if the Company shall so request) unless
(x) the disclosure of such Records is necessary, in the Company’s judgment, to
avoid or correct a misstatement or omission in the Registration Statement,
(y) the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction after exhaustion of all appeals therefrom
or (z) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public. Each seller of Registrable Securities agrees
that it shall, upon learning that disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential. In the event that the Company is
unsuccessful in preventing the disclosure of such Records, such seller agrees
that it shall furnish only portion of those Records which it is advised by
counsel is legally required and shall exercise all reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded to those
Records;
                    (viii) if such sale is pursuant to an underwritten offering,
obtain “cold comfort” letters dated the effective date of the Registration
Statement and the date of the closing under the underwriting agreement from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing underwriter reasonably requests;
                    (ix) furnish, at the request of any seller of Registrable
Securities on the date such securities are delivered to the underwriters for
sale pursuant to such registration or, if such securities are not being sold
through underwriters, on the date the Registration Statement with respect to
such securities becomes effective, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, if any, and to the seller making such request, covering such legal
matters with respect to the registration in respect of which such opinion is
being given as

      Registration Rights Agreement   Page 21 of 37

 



--------------------------------------------------------------------------------



 



the underwriters, if any, and such seller may reasonably request and are
customarily included in such opinions;
                    (x) comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable but no later than fifteen (15) months after the effective date of
the Registration Statement, an earnings statement covering a period of twelve
(12) months beginning after the effective date of the Registration Statement, in
a manner which satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;
                    (xi) cause all such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed, provided that the applicable listing requirements are satisfied;
                    (xii) cooperate with each seller of Registrable Securities
and each underwriter participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the NASD;
                    (xiii) use its commercially reasonable efforts to cause the
Registrable Securities covered by such Registration Statement to be registered
with or approved by such other governmental agencies or authorities, including
but not limited to gaming authorities, as may be reasonably necessary by virtue
of the business and operations of the Company to enable the seller or sellers of
Registrable Securities to consummate the disposition of such Registrable
Securities; and
                    (xiv) take all other steps reasonably necessary to effect
the registration of the Registrable Securities contemplated hereby and
reasonably cooperate with the holders of such Registrable Securities to
facilitate the disposition of such Registrable Securities pursuant thereto.
               (b) Seller Information. The Company may require each seller of
Registrable Securities as to which any registration is being effected to
furnish, and such seller shall furnish, to the Company such information required
to be included in such Registration Statement by applicable securities laws or
otherwise necessary or desirable in connection with the disposition of such
Registrable Securities as the Company may from time to time reasonably request
in writing. If any seller of Registrable Securities fails to provide such
information required to be included in such Registration Statement by applicable
securities laws or otherwise necessary or desirable in connection with the
disposition of such Registrable Securities in a timely manner after written
request therefor, the Company may exclude such seller ‘s Registrable Securities
from a registration under Sections 3, 4 or 5 hereof. Each Designated Holder
shall promptly furnish to the Company in writing all information required to be
disclosed in order to make the information previously furnished to the Company
for use in connection with any such Registration Statement by such Designated
Holder not materially misleading or necessary to cause such Registration
Statement not to omit a material fact with respect to such Designated Holder
necessary in order to make the statements therein not misleading.

      Registration Rights Agreement   Page 22 of 37

 



--------------------------------------------------------------------------------



 



               (c) Notice to Discontinue. Each Designated Holder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 8(a)(v), such Designated Holder shall forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Designated Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 8(a)(v) and, if so directed by the Company, such Designated Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Designated Holder’s possession, of the
prospectus covering such Registrable Securities which is current at the time of
receipt of such notice. If the Company shall give any such notice, the Company
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement (including, without limitation,
the period referred to in Section 8(a)(ii)) by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 8(a)(v) to and including the date when sellers of such Registrable
Securities under such Registration Statement shall have received the copies of
the supplemented or amended prospectus contemplated by and meeting the
requirements of Section 8(a)(v).
               (d) Registration Expenses. The Company shall pay all expenses
arising from or incident to its performance of, or compliance with, this
Agreement, including, without limitation, (i) Commission, stock exchange and
NASD registration and filing fees, (ii) all fees and expenses incurred in
complying with State securities or “blue sky” laws (including reasonable fees,
charges and disbursements of counsel to any underwriter incurred in connection
with “blue sky” qualifications of the Registrable Securities as may be set forth
in any underwriting agreement), (iii) all printing, messenger and delivery
expenses, (iv) the fees, charges and expenses of counsel to the Company and of
its independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “cold comfort” letters or any special audits incident to or
required by any registration or qualification) and, if any Adelson Holder is
participating in the registration, the reasonable legal fees, charges and
expenses of one law firm designated by the holders of a majority of the
Registrable Securities participating in any registration incurred by the
Designated Holders in any such registration and (v) any liability insurance or
other premiums for insurance obtained in connection with any Demand Registration
or piggy-back registration thereon, Incidental Registration or S-3 Registration
pursuant to the terms of this Agreement, regardless of whether such Registration
Statement is declared effective. All of the expenses described in the preceding
sentence of this Section 8(d) are referred to herein as “Registration Expenses.”
The Designated Holders of Registrable Securities sold pursuant to a Registration
Statement shall bear the expense of any broker’s commission or underwriter’s
discount or commission relating to registration and sale of such Designated
Holders’ Registrable Securities and shall, other than as set forth in clause
(iv) above, bear the fees and expenses of their own counsel. Notwithstanding the
foregoing, each Designated Holder (other than the Adelson Holders) agrees to pay
or reimburse the Company for its pro rata portion of all Registration Expenses
for any registration in which its Registrable Securities are included (based
upon the number of Registrable Securities included in such registration (on an
as converted basis)) and agrees that

      Registration Rights Agreement   Page 23 of 37

 



--------------------------------------------------------------------------------



 



such expenses may be withheld by the Company from the offering proceeds payable
to such Designated Holder.
          9. INDEMNIFICATION; CONTRIBUTION.
               (a) Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Designated Holder, its partners, directors,
officers, affiliates, members, employees, trustees and each Person who controls
(within the meaning of Section 15 of the Securities Act) such Designated Holder
from and against any and all losses, claims, damages, liabilities and expenses
(each, a “Liability” and collectively, “Liabilities”), arising out of or based
upon any untrue, or allegedly untrue, statement of a material fact contained in
any Registration Statement, prospectus or preliminary prospectus or notification
or offering circular (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading under
the circumstances such statements were made, except insofar as such Liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission contained in such Registration Statement,
preliminary prospectus or final prospectus in reliance and in conformity with
information concerning such Designated Holder furnished in writing to the
Company by such Designated Holder expressly for use therein, including, without
limitation, the information furnished to the Company pursuant to Sections 8(b)
and 9(b). The Company shall also provide customary indemnities to any
underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Designated Holders of Registrable
Securities.
               (b) Indemnification by Designated Holders. Each Designated Holder
agrees severally to indemnify and hold harmless the Company, the other
Designated Holders who participate in the Registration Statement, any
underwriter retained by the Company and each Person who controls the Company,
the other Designated Holders who participate in the Registration Statement or
such underwriter (within the meaning of Section 15 of the Securities Act) to the
same extent as the foregoing indemnity from the Company to the Designated
Holders (including indemnification of their respective partners, directors,
officers, members, employees and trustees), but only to the extent that
Liabilities arise out of or are based upon a statement or alleged statement or
an omission or alleged omission that was made in reliance upon and in conformity
with information with respect to such Designated Holder furnished in writing to
the Company by such Designated Holder expressly for use in such Registration
Statement or prospectus, including, without limitation, the information
furnished to the Company pursuant to Section 8(b) and this Section 9(b);
provided, however, that the total amount to be indemnified by such Designated
Holder pursuant to this Section 9(b) shall be limited to the net proceeds
received by such Designated Holder in the offering to which the Registration
Statement or prospectus relates.
               (c) Conduct of Indemnification Proceedings. Any Person entitled
to indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give

      Registration Rights Agreement   Page 24 of 37

 



--------------------------------------------------------------------------------



 



prompt written notice to the indemnifying party (the “Indemnifying Party”) after
the receipt by the Indemnified Party of any written notice of the commencement
of any action, suit, proceeding or investigation or threat thereof made in
writing for which the Indemnified Party intends to claim indemnification or
contribution pursuant to this Agreement; provided, however, that the failure so
to notify the Indemnifying Party shall not relieve the Indemnifying Party of any
Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure). If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. Each
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party or
(iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party. In
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) for all Indemnified Parties and all such expenses shall be
reimbursed as incurred. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the consent of such
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Indemnified Party is a party and indemnity has been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability for claims
that are the subject matter of such proceeding. Notwithstanding the foregoing,
if at any time an Indemnified Party shall have requested the Indemnifying Party
to reimburse the Indemnified Party for fees and expenses of counsel as
contemplated by this Section 9, the Indemnifying Party agrees that it shall be
liable for any settlement of any proceeding effected without the Indemnifying
Party’s written consent if (i) such settlement is entered into more than thirty
(30) business days after receipt by the Indemnifying Party of the aforesaid
request and (ii) the Indemnifying Party shall not have reimbursed the
Indemnified Party in accordance with such request or contested the
reasonableness of such fees and expenses prior to the date of such settlement.
               (d) Contribution. If the indemnification provided for in this
Section 9 from the Indemnifying Party is unavailable to an Indemnified Party
hereunder or insufficient to hold harmless an Indemnified Party in respect of
any Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall

      Registration Rights Agreement   Page 25 of 37

 



--------------------------------------------------------------------------------



 



contribute to the amount paid or payable by such Indemnified Party as a result
of such Liabilities in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions which resulted in such Liabilities, as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the Liabilities referred to above shall be
deemed to include, subject to the limitations set forth in Sections 9(a), 9(b)
and 9(c), any legal or other fees, charges or expenses reasonably incurred by
such party in connection with any investigation or proceeding; provided that the
total amount to be contributed by any Designated Holder shall be limited to the
net proceeds received by such Designated Holder in the offering.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
          10. RULE 144. The Company covenants that from and after the IPO
Effectiveness Date it shall take such action as may be required from time to
time to enable such Designated Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such rule may be amended
from time to time, or (ii) any similar rules or regulations hereafter adopted by
the Commission. The Company shall, upon the request of any Designated Holder,
deliver to such Designated Holder a written statement as to whether it has
complied with such requirements.
          11. MISCELLANEOUS.
               (a) Registration Defaults; Effect Under Indenture and Convertible
Senior Notes. In the event that a Registration Default shall occur, the Company
shall pay to each holder of the Convertible Senior Notes issued to the Adelson
Purchaser pursuant to the Purchase Agreement (whether such Convertible Senior
Notes continue to be held by the Adelson Purchaser or another Adelson Holder)
that are Transfer Restricted Securities during any period in which a
Registration Default has occurred or is continuing in an amount (the “Liquidated
Damages”) equal to: (i) one-half of one percent (50 basis points) per annum per
$1,000 principal amount of Convertible Senior Notes constituting Transfer
Restricted Notes held by any such holder for the period up to and including the
90th day during which such Registration Default has occurred and is continuing;
and (ii) one percent (100 basis points) per annum per $1,000 principal amount of
Convertible Senior Notes constituting Transfer Restricted Notes held by any such
holder for the period including and

      Registration Rights Agreement   Page 26 of 37

 



--------------------------------------------------------------------------------



 



subsequent to the 91st day during which such Registration Default has occurred
and is continuing. Following the cure of all Registration Defaults, Liquidated
Damages will cease to accrue with respect to such Registration Defaults. All
accrued Liquidated Damages shall be paid by the Company on each Interest Payment
Date (as such term is defined in the Indenture) in cash to the date of such cure
and Liquidated Damages will be calculated on the basis of a 360-day year
consisting of twelve 30-day months. The parties hereto agree that the Liquidated
Damages provided for in this Section 11(a) constitute a reasonable estimate of
the damages that may be incurred by holders of Convertible Senior Notes by
reason of a Registration Default and that such Liquidated Damages are the only
monetary damages available to such holders in the event of a Registration
Default.
               (b) Stock Splits, etc. The provisions of this Agreement shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.
               (c) No Inconsistent Agreements. The Company hereby represents and
warrants that it has not previously entered into any agreement granting
registration rights to any Person with respect to any securities of the Company.
The Company shall not enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Designated Holders in this
Agreement or grant any additional registration rights to any Person or with
respect to any securities that are not Registrable Securities which rights are
inconsistent with the rights granted in this Agreement.
               (d) Remedies. The Designated Holders, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of their rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive in any action for specific performance the
defense that a remedy at law would be adequate.
               (e) Amendments and Waivers. Except as otherwise provided herein,
the provisions of this Agreement may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless consented to in writing by the Company and Designated Holders
holding more than 50% of the Registrable Securities; provided, however, that no
amendment, modification, supplement, waiver or consent to depart from the
provisions hereof shall be effective if such amendment, modification,
supplement, waiver or consent to depart from the provisions hereof materially
and adversely affects the substantive rights or obligations of one Designated
Holder, or group of Designated Holders, without a similar and proportionate
effect on the substantive rights or obligations of all Designated Holders,
unless each such disproportionately affected Designated Holder consents in
writing thereto.
               (f) Notices. All notices, demands and other communications
provided for or permitted hereunder shall be made in writing and shall be made
by registered or certified first-class mail, return receipt requested,
telecopier, courier service or personal delivery.

      Registration Rights Agreement   Page 27 of 37

 



--------------------------------------------------------------------------------



 



          All such notices, demands and other communications shall be deemed to
have been duly given when delivered by hand, if personally delivered; when
delivered by courier, if delivered by commercial courier service; five
(5) Business Days after being deposited in the mail, postage prepaid, if mailed;
and when receipt is mechanically acknowledged, if telecopied. Any party may by
notice given in accordance with this Section 11(e) designate another address or
Person for receipt of notices hereunder.
               (g) Permitted Assignees; Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the permitted
assignees of the parties hereto as provided in Section 2(d). Except as provided
in Section 9, no Person other than the parties hereto and their permitted
assignees is intended to be a beneficiary of this Agreement.
               (h) Counterparts; Headings.
          This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
               (i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
               (j) Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.
               (k) Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.
[Agreement Continues on Page 29]

      Registration Rights Agreement   Page 28 of 37

 



--------------------------------------------------------------------------------



 



               (l) Entire Agreement.
          This Agreement is intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties with respect to such subject matter.
               (m) Further Assurances. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
               (n) Other Agreements. Nothing contained in this Agreement shall
be deemed to be a waiver of, or release from, any obligations any party hereto
may have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.
          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

                  /s/ Sheldon G. Adelson       Sheldon G. Adelson             
SHELDON G. ADELSON 2002
REMAINDER TRUST
      By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee       
      By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee     

      Registration Rights Agreement   Page 29 of 37

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            SHELDON G. ADELSON 2005 FAMILY TRUST U/D/T DATED APRIL 25, 2005
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson       
Trustee        DR. MIRIAM AND SHELDON G. ADELSON CHARITABLE TRUST U/D/T DATED
DECEMBER 12, 1994
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson       
Trustee        ESBT Y TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee         
    By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee     

[Signature Page to Registration Rights Agreement]
Page 30 of 37

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            ESBT S TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee         
    By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee       
QSST A TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee         
    By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee     

[Signature Page to Registration Rights Agreement]
Page 31 of 37

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            QSST M TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee         
    By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee     

            SHELDON G. ADELSON 2004 REMAINDER TRUST U/D/T MAY 31, 2004
      By:   /s/ Dr. Miriam Adelson         Dr. Miriam Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee         
    By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee     

[Signature Page to Registration Rights Agreement]
Page 32 of 37

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            SHELDON G. ADELSON 2007 TWO YEAR LVS ANNUITY TRUST U/D/T DATED MAY
1, 2007
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee     

            SHELDON G. ADELSON 2007 THREE YEAR LVS ANNUITY TRUST U/D/T DATED MAY
1, 2007
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee     

            SHELDON G. ADELSON JULY 2007 TWO YEAR LVS ANNUITY TRUST U/D/T DATED
JULY 30, 2007
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee     

[Signature Page to Registration Rights Agreement]
Page 33 of 37

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            SHELDON G. ADELSON JULY 2007 THREE YEAR LVS ANNUITY TRUST U/D/T
DATED JULY 30, 2007
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee     

            SHELDON G. ADELSON APRIL 2008 TWO YEAR LVS ANNUITY TRUST U/D/T DATED
APRIL 1, 2008
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee     

            SHELDON G. ADELSON APRIL 2008 THREE YEAR LVS ANNUITY TRUST U/D/T
DATED APRIL 1, 2008
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Irwin Chafetz         Irwin Chafetz        Trustee     

[Signature Page to Registration Rights Agreement]
Page 34 of 37

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            SHELDON G. ADELSON JULY 2008 TWO YEAR LVS ANNUITY TRUST U/D/T DATED
JULY 28, 2008
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee   
 

            SHELDON G. ADELSON JULY 2008 THREE YEAR LVS ANNUITY TRUST U/D/T
DATED JULY 28, 2008
      By:   /s/ Sheldon G. Adelson         Sheldon G. Adelson        Trustee   
          By:   /s/ Timothy D. Stein         Timothy D. Stein        Trustee   
 

[Signature Page to Registration Rights Agreement]
Page 35 of 37

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            LAS VEGAS SANDS CORP.
      By:   /s/ William P. Weidner         Name:   William P. Weidner       
Title:   President, Chief Operating Officer and Secretary     

[Signature Page to Registration Rights Agreement]
Page 36 of 37

 



--------------------------------------------------------------------------------



 



Annex A
Plan of Distribution
          A selling stockholder may also enter into hedging and/or monetization
transactions. For example, a selling stockholder may:

•   enter into transactions with a broker-dealer or affiliate of a broker-dealer
or other third party in connection with which that other party will become a
selling stockholder and engage in short sales of our common stock under this
prospectus, in which case the other party may use shares of our common stock
received from the selling stockholder to close out any short position;

•   sell short our common stock under this prospectus and use shares of our
common stock held by the selling stockholder to close out any short position;

•   enter into options, forwards or other transactions that require the selling
stockholder to deliver, in a transaction exempt from registration under the
Securities Act, shares of our common stock to a broker-dealer or an affiliate of
a broker-dealer or other third party who may then become a selling stockholder
and publicly resell or otherwise transfer shares of our common stock under this
prospectus;

•   loan or pledge shares of our common stock to a broker-dealer or affiliate of
a broker-dealer or other third party who may then become a selling stockholder
and sell the loaned shares or, in an event of default in the case of a pledge,
become a selling stockholder and sell the pledged shares, under this prospectus;
or

•   enter into derivative transactions with third parties, or sell securities
not covered by this prospectus to third parties in privately negotiated
transactions. If the applicable prospectus supplement indicates, in connection
with those derivatives, the third parties may sell securities covered by this
prospectus and the applicable prospectus supplement, including in short sale
transactions. If so, the third party may use securities pledged by the selling
stockholder or borrowed from the selling stockholder or others to settle those
sales or to close out any related open borrowings of stock, and may use
securities received from the selling stockholder in settlement of those
derivatives to close out any related open borrowings of stock. The third party
in such sale transactions will be an underwriter and will be identified in the
applicable prospectus supplement (or a post effective amendment).

      Annex A to Registration Rights Agreement   Page 37 of 37

 